Citation Nr: 1432667	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran requested a hearing in December 2011; however, his representative withdrew this request in February 2012.  See 38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no currently diagnosed disability for the Veteran's right knee complaints.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was provided full notice with regard to his service connection claim in September 2009, prior to the initial adjudication.  All identified, available records have been obtained.  In April 2011, the Veteran reported pre-service treatment for his right knee; however, he indicated that such records were no longer available.  He has not identified any post-service treatment.  The Veteran was afforded a VA examination in December 2009 to determine the nature and etiology of any current right knee disability.  The examiner found no diagnosable disability, and there is no argument or indication of any change in his condition since that time.  As such, there is no additional notice or assistance that would be reasonably likely to aid in substantiating this claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings; there will be no prejudice by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran contends that he has a current right knee disability as a result of a December 1993 motor vehicle accident and the general physical stresses of service.  

Service connection will be granted for disability resulting from disease or injury incurred or aggravated in line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence showing: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records include complaints of right knee pain in December 1993, approximately three months prior to discharge from service in March 1994, when the Veteran received emergency treatment after a motor vehicle accident.  Service records reflect that he was driving a motorcycle while intoxicated and rear-ended another vehicle.  As noted in the remand section below, this motor vehicle accident may not have been in line of duty, as it may have been due to the Veteran's willful misconduct.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d).  

Nevertheless, regardless of whether the motor vehicle accident was in line of duty, the evidence shows no current right knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  Right knee X-rays in December 1993 showed a possible effusion, but were otherwise interpreted as negative, and there was no military separation examination.  The December 2009 VA examiner diagnosed chronic right knee pain, and X-rays conducted at that time showed no abnormality.  The Veteran has denied any post-service treatment, there is no other medical evidence to show a current underlying disability, and there is no indication of any change since December 2009.

Although the Veteran is competent to report observable complaints such as knee pain or tenderness, he is not competent to provide a diagnosis to account for such complaints.  Rather this question requires medical expertise due to the complex nature of the knee.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the preponderance of the evidence is against service connection for a current right knee disability.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disability is denied.


REMAND

The December 2009 VA examiner diagnosed chronic low back strain.  The Veteran contends that this disorder is due to the physical stresses of service, including marching with a rucksack (with treatment in July 1991), and a motor vehicle accident with treatment in December 1993 and January 1994.  The Veteran was discharged from service in March 1994; he has denied having a military separation examination, and there is no separation examination of record.  He contends that he has had low back pain continuously since service.

Service treatment records indicate that the December 1993 accident and injuries occurred when the Veteran was driving a motorcycle while intoxicated and rear-ended another vehicle.  The Veteran's service personnel records, including any line of duty determination, are absent from the claims file.  

Under these circumstances, the Veteran's service personnel records may contain pertinent information regarding the claim for low back disability, including any line of duty determination for the December 1993 motor vehicle accident.  

Even if the December 1993 accident is determined to have been the result of willful misconduct, the Veteran was also treated for low back pain relating to marching with a rucksack in July 1991, prior to the motor vehicle accident.  He contends that his low back problem started with this prior injury, and was worsened by the 1993 accident.  In offering an etiology opinion, the December 2009 VA examiner appeared to rely solely on the lack of medical treatment after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, it is unclear if the examiner considered an accurate history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  VA must ensure an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, to include any line of duty determination with regard to the December 1993 motor vehicle accident.  If any records are not obtained, or further efforts would be futile, notify the Veteran of the attempts made and allow an opportunity to provide the missing records.

2.  Thereafter, the AOJ should determine whether injury or disability resulting from December 1993 accident was in line of duty.

3.  Then, forward the entire claims file to the December 2009 VA examiner, or another appropriate examiner if that individual is unavailable, for an addendum opinion for the low back disability.  

The examiner should note review of the entire claims file, and respond to the following:

Is the Veteran's current low back disability at least as likely as not (probability of 50 percent or more) the result of injury or disease during service?  The examiner should specify any in-service injuries that are found to have been the cause of the back disability.

The examiner should consider the Veteran's reports regarding the nature and timing of his low back symptoms, together with the medical and other evidence.  If the examiner rejects the Veteran's statements, a reason must be provided, which cannot be based solely on a lack of clinical medical evidence.

If an opinion cannot be offered without resorting to speculation, the examiner should explain why the opinion cannot be offered.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


